[Cite as State ex rel. Hazel v. Bender, 129 Ohio St.3d 496, 2011-Ohio-4197.]




    THE STATE EX REL. HAZEL, APPELLANT, v. BENDER, JUDGE, APPELLEE.
 [Cite as State ex rel. Hazel v. Bender, 129 Ohio St.3d 496, 2011-Ohio-4197.]
Procedendo — Writ of procedendo will not issue to compel the performance of a
        duty that has already been performed — Court of appeals’ denial of writ
        affirmed.
   (No. 2011-0531 — Submitted August 8, 2011 — Decided August 30, 2011.)
               APPEAL from the Court of Appeals for Franklin County,
                            No. 10AP-435, 2011-Ohio-1027.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals denying the request
of appellant, Corey Hazel, for a writ of procedendo,1 to compel appellee, Franklin
County Court of Common Pleas Judge John F. Bender, to resentence him in
accordance with the court’s decision in State v. Hazel (Mar. 31, 2010), Franklin
App. Nos. 09AP-1132, 09AP-1156, 09AP-1133, and 09AP-1157. Judge Bender
has resentenced Hazel. The judge’s performance of the requested act rendered
Hazel’s procedendo claim moot. State ex rel. Howard v. Skow, 102 Ohio St.3d
423, 2004-Ohio-3652, 811 N.E.2d 1128, ¶ 9.
        {¶ 2} Hazel’s claim on appeal that he was entitled to a writ of
procedendo to compel his immediate release from prison because Judge Bender
had unnecessarily delayed resentencing him lacks merit because no unnecessary
delay occurred. Moreover, habeas corpus, rather than procedendo, is the proper
action to seek release from prison. See generally State ex rel. Nelson v. Griffin,
103 Ohio St.3d 167, 2004-Ohio-4754, 814 N.E.2d 866, ¶ 5 (“habeas corpus,

1. The court of appeals also denied Hazel’s request for a writ of prohibition, but he does not
contest that ruling in his propositions of law.
                              SUPREME COURT OF OHIO




rather than mandamus or prohibition, is the proper action to seek” release from
prison).
                                                            Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                               __________________
       Corey Hazel, pro se.
                          ______________________




                                        2